DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 10/1/2022.
The Examiner notes that claims 4 & 6 still have very blurry fonts where the variables and/or equations are presented and are difficult to read.

Claim Objections
Claims 4 & 6 are objected to because of the following informalities:  it is suggested to change the font used for the variables and equation as the current font is blurry and hard to read.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 & 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein… a total applied voltage U0 is distributed between the inner insulator (Uin) and a gas gap between the inner and outer insulators (Ugas) so that U0=Uin+Ugas.  It is unclear if Applicant is attempting to claim a method step of applying voltage.  For purposes of examination, the claim will be interpreted as -wherein…the electrosurgical cable is configured so that U0=Uin+Ugas when a total applied voltage (U0) is distributed between the inner insulator (Uin) and a gas gap between the inner and outer insulators (Ugas).-
Claim 6 depends from claim 4 and is thus also rejected.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preston et al. (2017/0014638, previously cited) in view of Quick et al. (2004/0030334, previously cited) and Walinsky et al. (4,641,649, previously cited).
Concerning claim 1, as illustrated in Fig. 2a-c, Preston et al. disclose an electrosurgical cable for connecting between an electrosurgical unit and a handpiece or housing producing a negligible EM-field in its vicinity (cable 2 for microwave antenna cable system 68 or apparatus 12; [0097]) comprising: 
an elongated outer conductor (outer conductor 8; [0108]); 
an outer insulator surrounding said elongated outer conductor (electrical insulator cable jacket 4; [0108]), said elongated outer conductor and said outer insulator forming a tube (outer conductor 8 and cable jacket 4 form a tube); 
an elongated inner conductor inside said tube (inner conductor 10; [0107]); 
an inner insulator surrounding said inner conductor (dielectric insulator 6; [0108])
a second electrical connector connected to said inner conductor for connecting said elongated inner conductor to an electrosurgical power supply (inner conductor 10 can be soldered to the power input connector 14 inner conductor 10 that connects to power source 94; [0111], [0113]); 
a second electrical connector connected to said elongated outer conductor (outer conductor 8 can be soldered to the power input connector 14 outer conductor 8); and 
a fluid connector connected to said tube for connecting said tube to a fluid source (fluid input connector 18 is attached to the proximal terminal end of cable 14 and/or to the proximal terminal end of the power input connector; [0099]).
While Preston et al. disclose cable (2) can have one or more inner lumens (36) with one or more passageways configured to allow for the flow of fluid ([0098]), Preston et al. fail to specifically disclose a channel between an interior surface of said tube and said inner insulator.  However, Quick et al. disclose an electrosurgical cable (22) comprising an outer conductor (25) and outer insulator (24) forming a tube (24, 25), inner conductor (29), and inner insulator (thin wall insulation material), and a channel between an interior surface of said tube (24, 25) and said inner insulator (thin wall insulation material).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Preston et al. to further comprise a channel between an interior surface of said tube and said inner insulator in order to provide the benefit of a channel that can be filled with a fluid but also remain flexible enough to not interfere with handling of the device during the procedure as taught by Quick et al. (0014], [0038]; Fig. 9-10, Claim 30) and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.   

Preston et al. fail to specifically disclose the sizes of the inner and outer conductors and insulators relative to each other and a dielectric permittivity of each of the inner insulator and the outer insulator are configured to cause a voltage applied to the inner conductor to be higher than a breakdown voltage and a voltage applied to gas flowing within said channel is below the breakdown voltage.  However, Quick et al. further disclose various sizes of the inner and outer conductors and insulators (inner conductor 29 has a diameter of 0.32-0.94 mm, inner polymeric layer/insulator is 0.76-1.14 mm thick, outer conductor/shielding layer 25 has a diameter 3.8-5.8 mm, outer polymeric layer/insulator is 0.76-1.14 mm thick) and materials of the insulators (conventional silicone or polyethyelene) ([0038]).  Thus, Quick et al. disclose ranges of the inner and outer conductors and insulators radii that are within Applicant’s teachings of a<b<c<d<e (see annotated Fig. 10 below) and the same insulative material (silicone) that results in the sizes of the inner and outer conductors and insulators relative to each other and a dielectric permittivity of each of the inner insulator and the outer insulator being configured to cause a voltage applied to the inner conductor to be higher than a breakdown voltage and a voltage applied to gas flowing within said channel is below the breakdown voltage.  

    PNG
    media_image1.png
    1265
    1429
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Preston et al. such that the sizes of the inner and outer conductors and insulators relative to each other and a dielectric permittivity of each of the inner insulator and the outer insulator are configured to cause a voltage applied to the inner conductor to be higher than a breakdown voltage and a voltage applied to gas flowing within said channel is below the breakdown voltage since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (See MPEP 2144.04 IV(A)) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and since there are a finite number of insulative materials to try (See MPEP 2144.05 & 2144.07) Further, Applicant places no criticality on the sizes and materials claimed, indicating simply that the “[m]aterial and diameter of the wire [of electrode 230] is not limited…Radius (b) of insulator 240 and its material can be varied in wide range as well.  In a preferred embodiment silicone rubber was used…however dielectrics with other values of  can be utilized as well” ([0017]) and “Inner radius (c) of the outer conductor 210 and outer radiuses (e) of insulator 220 and its material can be varied” ([0018]).  In the instant case, the device of Preston et al. would not operate differently with the claimed sizes and materials and would function appropriately having the claimed sizes and materials since the sizes and materials disclosed by Quick et al. are the same as those given by Applicant in the originally filed disclosure.  The result of the modification would be that Preston et al. would operate such that a voltage applied to the inner conductor is higher than a breakdown voltage and a voltage applied to gas flowing within the channel is below the breakdown voltage as claimed. 
The modified invention of Preston et al. in view of Quick et al. would thus have the claimed radii and dielectric permittivities such that a voltage applied to the inner conductor is higher than a breakdown voltage and a voltage applied to gas flowing within said channel is below the breakdown voltage.  Further, an operating voltage and fluid can be chosen such that the claimed functional language can be achieved.
Preston et al. in view of Quick et al. fail to disclose the outer conductor connecting to a ground.  However, Walinsky et al. disclose an electrosurgical cable (210) comprising an outer conductor (214), inner conductor (212), and inner insulator (216), the outer conductor (214) being connected to ground.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Preston et al. in view of Quick et al. such that the outer conductor connects to a ground in order to provide the benefit of connecting the outer conductor to a point of reference potential as taught by Walinsky et al. (Col. 3-4, ll. 56-41; Fig. 1)

Claim(s) 4 & 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preston et al. (2017/0014638, previously cited) in view of Quick et al. (2004/0030334, previously cited).
Concerning claim 4, as illustrated in Fig. 2a-c, Preston et al. disclose an electrosurgical cable (cable 2 for microwave antenna cable system 68 or apparatus 12; [0097]) comprising: 
an elongated outer conductor having an outer radius c (outer conductor 8; [0108]); 
an outer insulator surrounding said outer conductor and having inner radius d and an outer radius e (electrical insulator cable jacket 4; [0108]), said outer conductor and said outer insulator forming a tube (outer conductor 8 and cable jacket 4 form a tube); 
an elongated inner conductor inside said tube, said elongated inner conductor comprising a wire having a radius a (inner conductor 10; [0107]); 
an inner insulator surrounding said inner conductor, said inner insulator having an outer radius b (dielectric insulator 6; [0108])
wherein the radii a, b, c, d, e have a relationship a<b<c<d<e (see Fig. 2c).  
While Preston et al. disclose cable (2) can have one or more inner lumens (36) with one or more passageways configured to allow for the flow of fluid ([0098]), Preston et al. fail to specifically disclose a channel between an interior surface of said tube and said inner insulator.  However, Quick et al. disclose an electrosurgical cable (22) comprising an outer conductor (25) and outer insulator (24) forming a tube (24, 25), inner conductor (29), and inner insulator (thin wall insulation material), and a channel between an interior surface of said tube (24, 25) and said inner insulator (thin wall insulation material).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Preston et al. to further comprise a channel between an interior surface of said tube and said inner insulator in order to provide the benefit of a channel that can be filled with a fluid but also remain flexible enough to not interfere with handling of the device during the procedure as taught by Quick et al. (0014], [0038]; Fig. 9-10, Claim 30) and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.   
Preston et al. fail to specifically the electrosurgical cable is configured so that U0=Uin+Ugas when a total applied voltage (U0) is distributed between the inner insulator (Uin) and a gas gap between the inner and outer insulators (Ugas).  However, Quick et al. further disclose various sizes of the inner and outer conductors and insulators (inner conductor 29 has a diameter of 0.32-0.94 mm, inner polymeric layer/insulator is 0.76-1.14 mm thick, outer conductor/shielding layer 25 has a diameter 3.8-5.8 mm, outer polymeric layer/insulator is 0.76-1.14 mm thick) ([0038]).  Thus, Quick et al. disclose ranges of the inner and outer conductors and insulators radii that are within Applicant’s teachings of a<b<c<d<e (see annotated Fig. 10 below) that results in the electrosurgical cable configured so that U0=Uin+Ugas when a total applied voltage (U0) is distributed between the inner insulator (Uin) and a gas gap between the inner and outer insulators (Ugas).  

    PNG
    media_image1.png
    1265
    1429
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Preston et al. such that the radii a, b, c, d, e have a relationship a<b<c<d<e and are chosen relative to each other and the electrosurgical cable is configured so that U0=Uin+Ugas when a total applied voltage (U0) is distributed between the inner insulator (Uin) and a gas gap between the inner and outer insulators (Ugas) since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (See MPEP 2144.04 IV(A)).  Further, Applicant places no criticality on the sizes claimed, indicating simply that the “[m]aterial and diameter of the wire [of electrode 230] is not limited…Radius (b) of insulator 240 and its material can be varied in wide range as well.  In a preferred embodiment silicone rubber was used…however dielectrics with other values of  can be utilized as well” ([0017]) and “Inner radius (c) of the outer conductor 210 and outer radiuses (e) of insulator 220 and its material can be varied” ([0018]).  In the instant case, the device of Preston et al. would not operate differently with the claimed sizes and would function appropriately having the claimed sizes since the sizes are disclosed by Quick et al. are the same as those given by Applicant in the originally filed disclosure.  The result of the modification would be that Preston et al. would operate where the electrosurgical cable is configured so that U0=Uin+Ugas when a total applied voltage (U0) is distributed between the inner insulator (Uin) and a gas gap between the inner and outer insulators (Ugas) as claimed.
The modified invention of Preston et al. in view of Quick et al. would thus have the claimed radii such that the electrosurgical cable is configured so that U0=Uin+Ugas when a total applied voltage (U0) is distributed between the inner insulator (Uin) and a gas gap between the inner and outer insulators (Ugas).  Further, an operating voltage and fluid can be chosen such that the claimed functional language can be achieved.
Concerning claim 6, Preston et al. disclose wherein a, b, c, d, and e are selected so that Uin~Ugas, since no matter the exact radii measurements, an operating voltage and gas can be chosen such that the claimed result is achieved.  Further, as discussed in the rejection of claim 4 above in view of the teachings of Quick et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Preston et al. such that a, b, c, d, and e are selected so that Uin~Ugas since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (See MPEP 2144.04 IV(A)).  Applicant places no criticality on the sizes and materials claimed, indicating simply that the “[m]aterial and diameter of the wire [of electrode 230] is not limited…Radius (b) of insulator 240 and its material can be varied in wide range as well.  In a preferred embodiment silicone rubber was used…however dielectrics with other values of  can be utilized as well” ([0017]) and “Inner radius (c) of the outer conductor 210 and outer radiuses (e) of insulator 220 and its material can be varied” ([0018]). In the instant case, the device of Preston et al. would not operate differently with the claimed sizes and would function appropriately having the claimed sizes since the sizes are disclosed by Quick et al. are the same as those given by Applicant in the originally filed disclosure. The result of the modification would be that Preston et al. would operate so that Uin~Ugas, for the selected radii as claimed.
Concerning claim 7, as discussed in the rejection of claim 4 above, Quick et al. teach ranges of radii that encompass the claimed radii of a=0.25 mm, b=2.5 mm, c=d= 4 mm and e=5 mm, but fail to specifically disclose the exact radii measurements as claimed.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Preston et al. in view of Quick et al. such that the radii measurements are a=0.25 mm, b=2.5 mm, c=d= 4 mm and e=5 mm since the claimed amounts “lie inside ranges disclosed by the prior art” (See MPEP 2144.05 I). Further, Applicant places no criticality on the sizes claimed, indicating simply that the “[m]aterial and diameter of the wire [of electrode 230] is not limited…Radius (b) of insulator 240 and its material can be varied in wide range as well.  and “Inner radius (c) of the outer conductor 210 and outer radiuses (e) of insulator 220 and its material can be varied” ([0018]).  In the instant case, the device of Preston et al. would not operate differently and would function appropriately with the claimed sizes since the sizes disclosed by Quick et al. are the same as those given by Applicant in the originally filed disclosure.
Concerning claim 8, as illustrated in Fig. 2a-c, Preston et al. disclose an electrosurgical cable (cable 2 for microwave antenna cable system 68 or apparatus 12; [0097]) comprising: 
an elongated outer conductor having an outer radius c (outer conductor 8; [0108]); 
an outer insulator surrounding said outer conductor and having inner radius d and an outer radius e (electrical insulator cable jacket 4; [0108]), said outer conductor and said outer insulator forming a tube (outer conductor 8 and cable jacket 4 form a tube); 
an elongated inner conductor inside said tube, said inner electrode having a radius a (inner conductor 10; [0107]); 
an inner insulator surrounding said inner conductor, said inner insulator having an outer radius b (dielectric insulator 6; [0108])
an electrical connector connected to said inner conductor for connecting said inner conductor to an electrosurgical power supply (inner conductor 10 can be soldered to the power input connector 14 inner conductor 10 that connects to power source 94; [0111], [0113]),
wherein the radii a, b, c, d, e have a relationship a<b<c<d<e (see Fig. 2c).
While Preston et al. disclose cable (2) can have one or more inner lumens (36) with one or more passageways configured to allow for the flow of fluid ([0098]), Preston et al. fail to specifically disclose a channel between an interior surface of said tube and said inner insulator.  However, Quick et al. disclose an electrosurgical cable (22) comprising an outer conductor (25) and outer insulator (24) forming a tube (24, 25), inner conductor (29), and inner insulator (thin wall insulation material), and a channel between an interior surface of said tube (24, 25) and said inner insulator (thin wall insulation material).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Preston et al. to further comprise a channel between an interior surface of said tube and said inner insulator in order to provide the benefit of a channel that can be filled with a fluid but also remain flexible enough to not interfere with handling of the device during the procedure as taught by Quick et al. (0014], [0038]; Fig. 9-10, Claim 30) and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.   
Preston et al. fail to specifically disclose the radii to be a=0.25 mm, b=2.5 mm, c=d= 4 mm and e=5 mm and the sizes of the inner and outer conductors and insulators relative to each other and a dielectric permittivity of each of the inner insulator and the outer insulator are configured to cause a voltage applied to the inner conductor to be higher than a breakdown voltage and a voltage applied to gas flowing within said channel is below the breakdown voltage.  However, Quick et al. disclose various sizes of the inner and outer conductors and insulators (inner conductor 29 has a diameter of 0.32-0.94 mm, inner polymeric layer/insulator is 0.76-1.14 mm thick, outer conductor/shielding layer 25 has a diameter 3.8-5.8 mm, outer polymeric layer/insulator is 0.76-1.14 mm thick) and materials of the insulators (conventional silicone or polyethyelene) ([0038]).   Thus, Quick et al. disclose ranges of the inner and outer conductors and insulators radii that encompass the claimed radii (see annotated Fig. 10 below) and the same insulative material (silicone) that result in the sizes of the inner and outer conductors and insulators relative to each other and a dielectric permittivity of each of the inner insulator and the outer insulator being configured to cause a voltage applied to the inner conductor to be higher than a breakdown voltage and a voltage applied to gas flowing within said channel is below the breakdown voltage.

    PNG
    media_image1.png
    1265
    1429
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Preston et al. in view of Quick et al. such that the radii measurements are a=0.25 mm, b=2.5 mm, c=d= 4 mm and e=5 mm such that the sizes of the inner and outer conductors and insulators relative to each other and a dielectric permittivity of each of the inner insulator and the outer insulator are configured to cause a voltage applied to the inner conductor to be higher than a breakdown voltage and a voltage applied to gas flowing within said channel is below the breakdown voltage since the claimed amounts “lie inside ranges disclosed by the prior art” (See MPEP 2144.05 I) “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (See MPEP 2144.04 IV(A)) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and since there are a finite number of insulative materials to try (See MPEP 2144.05 & 2144.07).  Further, Applicant places no criticality on the sizes and materials claimed, indicating simply that the “[m]aterial and diameter of the wire [of electrode 230] is not limited…Radius (b) of insulator 240 and its material can be varied in wide range as well.  In a preferred embodiment silicone rubber was used…however dielectrics with other values of  can be utilized as well” ([0017]) and “Inner radius (c) of the outer conductor 210 and outer radiuses (e) of insulator 220 and its material can be varied” ([0018]).  In the instant case, the device of Preston et al. would not operate differently with the claimed sizes and materials and would function appropriately having the claimed sizes and materials since the sizes and materials disclosed by Quick et al. are the same as those given by Applicant in the originally filed disclosure . The result of the modification would be that Preston et al. would operate so that Uin~Ugas, for the selected radii as claimed.
The modified invention of Preston et al. in view of Quick et al. would thus have the claimed radii and dielectric permittivities such that a voltage applied to the inner conductor is higher than a breakdown voltage and a voltage applied to gas flowing within said channel is below the breakdown voltage.  Further, an operating voltage and fluid can be chosen such that the claimed functional language can be achieved.
Claim 9 is rejected upon the same rationale as applied to claim 1. 
Claim 10 is rejected upon the same rationale as applied to claim 1. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quick et al. (2004/0030334, previously cited).
Concerning claim 8, Quick et al. disclose an electrosurgical cable (flexible cable 22) comprising: 
an elongated outer conductor having an outer radius c (conductive shielding layer 25; [0037-0038]);
an outer insulator surrounding said outer conductor and having inner radius d and an outer radius e, said outer conductor and said outer insulator forming a tube (outer layer 24, inherently insulative as its outer layer of cable; [0037]);
an elongated inner conductor inside said tube, said inner electrode having a radius a (inner electrical conductor; [0037]) and 
an inner insulator surrounding said inner conductor, said inner insulator having an outer radius b (inner conductor may be covered with a thin wall insulation material; [0038]);
wherein there is a channel between and interior surface of said tube and said inner insulator (air gap between inner layer 28/conductive shielding layer 25/outer layer 24 and inner conductor 29/thin wall insulation; [0038]).
Quick et al. fail to specifically disclose the radii a, b, c, d, e have a relationship a<b<c<d<e and a=0.25 mm, b=2.5 mm, c=d= 4 mm and e=5 mm such that the sizes of the inner and outer conductors and insulators relative to each other and a dielectric permittivity of each of the inner insulator and the outer insulator are configured to cause a voltage applied to the inner insulator and the outer insulator are configured to cause a voltage applied to the inner conductor to be higher than  breakdown voltage and a voltage applied to gas flowing within said channels is below the breakdown voltage.  However, Quick et al. disclose various sizes of the inner and outer conductors and insulators (inner conductor 29 has a diameter of 0.32-0.94 mm, inner polymeric layer/insulator is 0.76-1.14 mm thick, outer conductor/shielding layer 25 has a diameter 3.8-5.8 mm, outer polymeric layer/insulator is 0.76-1.14 mm thick) and materials of the insulators (conventional silicone or polyethyelene) ([0038]).   Thus, Quick et al. disclose ranges of the inner and outer conductors and insulators radii that encompass the claimed radii (see annotated Fig. 10 below) and the same insulative material (silicone) that result in the sizes of the inner and outer conductors and insulators relative to each other and a dielectric permittivity of each of the inner insulator and the outer insulator being configured to cause a voltage applied to the inner conductor to be higher than a breakdown voltage and a voltage applied to gas flowing within said channel is below the breakdown voltage.  

    PNG
    media_image1.png
    1265
    1429
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Quick et al. such that the radii a, b, c, d, e have a relationship a<b<c<d<e and a=0.25 mm, b=2.5 mm, c=d= 4 mm and e=5 mm such that the sizes of the inner and outer conductors and insulators relative to each other and a dielectric permittivity of each of the inner insulator and the outer insulator are configured to cause a voltage applied to the inner insulator and the outer insulator are configured to cause a voltage applied to the inner conductor to be higher than  breakdown voltage and a voltage applied to gas flowing within said channels is below the breakdown voltage since the claimed amounts “lie inside ranges disclosed by the prior art” (See MPEP 2144.05 I) “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (See MPEP 2144.04 IV(A)) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and since there are a finite number of insulative materials to try (See MPEP 2144.05 & 2144.07).  Further, Applicant places no criticality on the sizes and materials claimed, indicating simply that the “[m]aterial and diameter of the wire [of electrode 230] is not limited…Radius (b) of insulator 240 and its material can be varied in wide range as well.  In a preferred embodiment silicone rubber was used…however dielectrics with other values of  can be utilized as well” ([0017]) and “Inner radius (c) of the outer conductor 210 and outer radiuses (e) of insulator 220 and its material can be varied” ([0018]).  In the instant case, the device of Preston et al. would not operate differently with the claimed sizes and materials and would function appropriately having the claimed sizes and materials since the sizes and materials disclosed by Quick et al. are the same as those given by Applicant in the originally filed disclosure. The result of the modification would be that Preston et al. would operate such that such that the sizes of the inner and outer conductors and insulators relative to each other and a dielectric permittivity of each of the inner insulator and the outer insulator are configured to cause a voltage applied to the inner insulator and the outer insulator are configured to cause a voltage applied to the inner conductor to be higher than  breakdown voltage and a voltage applied to gas flowing within said channels is below the breakdown voltage as claimed.
The modified invention of Quick et al. would thus have the claimed radii and dielectric permittivities such that a voltage applied to the inner conductor is higher than a breakdown voltage and a voltage applied to gas flowing within said channel is below the breakdown voltage.  Further, an operating voltage and fluid can be chosen such that the claimed functional language can be achieved.


Response to Arguments
Applicant's arguments are moot in view of the new ground(s) of rejection with respect to the obviousness of the claimed invention.  See MPEP 2144.  The Examiner notes that the originally filed disclosure fails to provide criticality for the claimed relationships between radii and dielectric permittivities and/or specific claimed radii dimensions. Further, the dielectric insulation material exhibits a breakdown voltage at a specific threshold level, but this is influenced by factors that include the sizes of conductors, materials of the insulators, distances between the conductors and insulators, the operating voltage applied to the conductors and the fluid within the space.  Thus, there are multiple variables influencing the breakdown voltage, each of which can be modified to result in the functional language of the claim.  Since the claims fail to recite (1) specific dimensions for all insulators and conductors; (2) specific materials for all insulators and conductors; (3) specific operating parameters; and (4) specific fluid within the tube, various non-claimed parameters can be chosen by one of ordinary skill in the art to achieve the functional language result.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794